EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, 17/131,914, was filed on 12/23/2020, and is a continuation of 15/280,144, filed 09/29/2016, which claims priority from Provisional Application 62/333,563, filed 05/09/2016. 
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .

Status of the Application
This Allowance is in response to Applicant’s communication of 04/23/2021.
Claims 1-10 are pending, of which claim 1 is independent.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/04/2021 has been considered. 

REASONS FOR ALLOWANCE
The following is the Examiner’s Statement of Reasons for Allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Re: Claim Rejection - 35 USC § 103
In the parent application 15/280,144, filed 09/29/2016, a previous version of claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0283970 to Ghavamzadeh et al. (“Ghavamzadeh”, Sep. 29, 2016), in view of "Conditional value-at-risk for general loss distributions" by Rockafellar et al. (“Rockafellar_1”, Pub. Date 2002), further in view of US 2013/0187923 to Yoshimoto et al. (“Yoshimoto”, Pub. Date Jul. 25, 2013). 
In regards to claim 1 of the present application, Ghavamzadeh discloses the following features: 
1.     A computer-implemented method for interactively comparing performance … within a window of a graphical user interface, the method comprising:

electronically computing by a programmed computer a plurality of return distributions … 

(See, e.g., Ghavamzadeh, Fig.6, left graph, and para. [0020], [0176]-[0178], and [0187]) 

However, Ghavamzadeh does not expressly disclose that the intended use of the “return distributions” is “corresponding to the plurality of investment portfolios”. 
However, this claimed feature is an example of “intended use”.  According to MPEP § 707.07(f), form paragraph 7.37.09: 
a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Also, according to MPEP § 2115: 

Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Moreover, Rockafellar_1 does disclose this intended use, for example in Rockafellar_1, p.1444 (emphasis added):
(See, e.g., Rockafellar_1, p.1444, emphasis added:  “An alternative measure that does quantify the losses that might be encountered in the tail is conditional value-at-risk, or CVaR. As a tool in optimization modeling, CVaR has superior properties in many respects. It maintains consistency with VaR by yielding the same results in the limited settings where VaR computations are tractable, i.e., for normal distributions (or perhaps ‘‘elliptical’’ distributions as in Embrechts et al. (2001)); for portfolios blessed with such simple distributions, working with CVaR, VaR, or minimum variance (Markowitz, 1952) are equivalent (cf. Rockafellar and Uryasev, 2000). Most importantly for applications, however, CVaR can be expressed by a remarkable minimization formula. This formula can readily be incorporated into problems of optimization with respect to x ∈ X that are designed to minimize risk or shape it within bounds. Significant shortcuts are thereby achieved while preserving crucial problem features like convexity.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of the effective filing date of the application to combine the teachings of Ghavamzadeh with those of Rockafellar_1, because both use “Conditional Value-at-Risk” (“CVaR”). (See e.g., Ghavamzadeh, para. [0029], and the above-cited paragraph from Rockafellar_1).
Moreover, neither Ghavamzadeh nor Rockafellar_1 expressly disclose the following features, which are disclosed by Yoshimoto:
monitoring, by a processor, a location of a user pointer indication to detect when the user pointer indication is located and hovering within the window of the graphical user interface displaying the return distributions; 

(See, e.g., Yoshimoto para. [0028] (emphasis added): “Following user's hand 210 touching the indication of “Dataset 3” in legend 140, “Dataset 3” and its corresponding graphical representation of dataset 130 is selected. FIG. 3 illustrates an embodiment of a graphical user interface presenting a graph receiving input of a point on the graph via a touchscreen interface. The graph of FIG. 3 may represent the graphs of FIGS. 1 and 2 after a user has selected “Dataset 3” via touch input. User's hand 210 may then touch a point on the graph. By indicating a point on the graph of FIG. 3, the user may select the approximate value along the x-axis that the user is interested in for the selected dataset. Graphical indicator 310 indicates the dataset (“Dataset 3”) selected by the user. In some embodiments, rather than touching and releasing the touch screen where the user desires to input a point; the user may drag a fingertip along the touchscreen to the point desired. As being dragged, a line or other graphical representation may follow the touch input of the user. Such a graphical representation may allow the user to precisely select a data point of the selected dataset by showing a graphical indicator (e.g., the line) that intersects with the graphical representation of the dataset 130.”)

automatically determining an indicated return value corresponding to the return value of the displayed return distributions wherever the user pointer indication is located and hovering within the graphical user interface displaying the return distributions;

(See, e.g., Yoshimoto para. [0030]: “FIG. 4 illustrates an embodiment 400 of a graphical user interface presenting a graph presenting values of a data point of a selected dataset. Embodiment 400 may represent the graphs of FIGS. 1-3, following user selection of a dataset and a point on the graph (as shown in FIGS. 2 and 3, respectively). Position 410 indicates the point on graph 400 touched by user's hand 210. A graphical indication, such as the “x” illustrated in FIG. 4, may or may not be displayed to indicate where the user input was determined to be located. Line 420 may be a line parallel to the y-axis that passes through position 410 (which represents the point received as user input). Line 420 may or may not be displayed. Whether line 420 is displayed may be configurable by the user and/or a system administrator. Data point 430 is selected based on the selected dataset (indicated by graphical indicator 310) and position 410. Data point 430 is of the selected dataset and is at the intersection of line 420 and the graphical representation of dataset 130. Put another way, the x-coordinate of the input point received from the user and the selected dataset is used to select data point 430. As such, data point 430 may have the same x-coordinate as the input point received from the user. Accordingly, if the user touched anywhere along where line 420 is displayed, values of the same data point, data point 430, may be selected for presentation.”)

automatically altering, by the processor, the display order in which the bar graphs of the return distributions are displayed so that, at the indicated return value corresponding to the user pointer indication, no return distribution completely obscures any other return distribution.

(See, e.g., Yoshimoto para. [0025] (emphasis added): “A mobile device, such as a cellular phone or tablet computer, may be used to present the graph of FIG. 1. Some mobile devices, such as cellular telephones, tend to have small touch screens in comparison to the size of a user's hand. In a typical arrangement, it may be difficult for a user to accurately select via touch a dataset graphically presented on the graph, especially if multiple datasets are graphically presented near each other. The graph of FIG. 1 may also contain legend 140. Each entry in legend 140 may correspond to a dataset presented by the graph. As such, in legend 140, “Dataset 1” corresponds to graphical representation of dataset 120; “Dataset 2” corresponds to graphical representation of dataset 110; and “Dataset 3” corresponds to graphical representation of dataset 130. The graphical representations of each dataset may be drawn as a line that passes through each data point of the dataset. As such, portions of each graphical representation may be interpolated. In other embodiments, only actual data points from each dataset are graphically illustrated (such as by points on the graph).”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of the effective filing date of the application to combine the teachings of Ghavamzadeh and Rockafellar_1 with those of Yoshimoto, because Ghavamzadeh and Rockafellar_1  disclose how to generate data that can be displayed by Yoshimoto, and because Yoshimoto discloses how to conveniently display the data generated by Ghavamzadeh and Rockafellar_1, in a manner that reduces the “frustrat[ion] for a user attempting to interact with a graph containing multiple datasets” (see Yoshimoto, para. [0002]).
However, none of Ghavamzadeh, Rockafellar_1, nor Yoshimoto teach the following features of claim 1 in the present application, which differ from the claim 1 in the parent application 15/280,144, filed 09/29/2016, and which recite features pertaining to the display:
displaying a first graphical representation of the return distribution for each investment portfolio as a bar graph of a solid color within the window of the graphical user interface on a computer screen in the display order such that the bar graph of each subsequent return distribution is displayed over and without obscuring bars of any previously displayed return distribution for return values less than the left-tail return value since a corresponding bar displayed on top of a previous bar is never taller than any previously displayed bars;

displaying a second graphical representation of the return distribution for each investment portfolio as a line within the same window of the graphical user interface proximate to the first graphical representation so that, apart from when one line crosses another in the representation, the line corresponding to one return distribution does not obscure the lines of any other distributions, regardless of the ordering in which the lines are displayed;   

The Examiner holds that this unique combination of features pertaining to the displaying of a first and second “graphical representation of the return distribution for each investment portfolio”, in combination with the other claimed features, is novel and non-obvious in view of the prior art of record.

Re: Patent Eligible Subject Matter Under 35 USC §101
Claims 1-10 are found to contain patent eligible subject matter under 35 USC 101, because independent claim 1 recites a “practical application”, according to Step 2B, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance.  
More specifically, claim 1 recites the following practical application, which is “substantially more” than an abstract idea when viewed in combination with other limitations of claim 1: 
automatically altering, by the processor, the display order in which the return distributions are displayed so that, at the indicated return value corresponding to the user pointer indication, no return distribution completely obscures any other return distribution.

Dependent claims 2-10 are patent eligible under 35 USC 101, by virtue of depending from an independent claim with patent eligible subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See US 2016/0104244 A1 to Walker (“Walker”, Eff. Filed on Jul. 28, 2014, Published Apr. 14, 2016).  This reference indicates that “Conditional Value-at -Risk (CVaR) can be viewed as the tail VaR or expected tail loss”.  Left-tail return value is expressly claimed in claim 1 of the present application, CVar is expressly claimed in dependent claim 2 of the present application, and CVaR is expressly disclosed in the Rockafellar_1 reference.  Para. [0098] of the Walker reference discloses:
[0098] In yet another embodiment, the system is configured to measure a CVaR (Conditional Value at Risk), which provides an estimate of risk taking into consideration extreme losses in the tail. Conditional Value-at -Risk (CVaR) can be viewed as the tail VaR or expected tail loss. CVaR focuses on the left tail. CVaR is similar to VaR but somewhat more comprehensive and does not just look at one point of distribution. CVaR takes a probability-weighted average of the possible losses conditional on the loss being equal to or exceeding the specified VaR. CVaR, however, might be a better way to measure risk. CVaR takes into consideration the non-normal nature of returns, unlike VaR. Regardless of whether one prefers basic VaR or conditional VaR, there will always be risk.

See US 2016/0379306 A1 to Slotterback (“Slotterback”, Eff. Filed on Jun. 24, 2015, Published Dec. 29, 2016).  This reference indicates that “Not only does CVaR incorporate the tail distribution in a non-parametric fashion, but it also exhibits subadditivity”.  Left-tail return value is expressly claimed in claim 1 of the present application, CVar is expressly claimed in dependent claim 2 of the present application, and CVaR is expressly disclosed in the Rockafellar_1 reference.  Para. [0053] of the Slotterback reference discloses:
[0053] The method 100 utilizes a metric called Conditional Value at Risk, or CVaR, to set the constraints, which is defined as the expected loss on given default that your loss already meets or exceeds the p % VaR. Not only does CVaR incorporate the tail distribution in a non-parametric fashion, but it also exhibits subadditivity. Subadditivity is a property of a function in which the value of the function for the sum of two elements of the domain is always less than or equal to the sum of the value of the function at the first element and the value of the function at the second element. By using a subadditive function, the method can control risk within the individual accounts as well as an overall risk. Given the reality that one can never fully eliminate risk and 

See US 2017/0277568 A1 to Lu et al. (“Lu”, Eff. Filed on Mar. 25, 2016, Published Sep. 28, 2017).  This reference indicates that “Conditional Value at Risk (CVaR), also called Average Value at Risk (AVaR), expected tail loss (ETL), or Expected shortfall (ES)”.  Para. [0110] of the Lu reference discloses:
[0110] As noted, the risk could be value-at-risk (VaR) or conditional value at risk (CVaR). As used herein, Value at Risk (VaR) is a measure of the risk of investments. It estimates how much a set of investments might lose, given normal market conditions, in a set time period such as a day. Furthermore, as used herein, Conditional Value at Risk (CVaR), also called Average Value at Risk (AVaR), expected tail loss (ETL), or Expected shortfall (ES) is a risk measure--a concept used in the field of financial risk measurement to evaluate the market risk or credit risk of a portfolio. The "expected shortfall at q % level" is the expected return on the portfolio in the worst q % of cases. ES is an alternative to Value at Risk that is more sensitive to the shape of the loss distribution in the tail of the distribution.

See US 2004/0177022 A1 to Williams et al. (“Williams”, Eff. Filed on Mar. 10, 2004, Published on Sep. 9, 2004). This reference show a variety of graphical representations in Figures 3 through 11, but does not teach the combination of first and second graphical combinations as recited in claim 1 of the present application.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

August 7, 2021